This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0465

                          Tommie Relando Norwood, petitioner,
                                     Appellant,

                                           vs.

                                   State of Minnesota,
                                      Respondent.

                                Filed November 24, 2014
                                        Affirmed
                                       Ross, Judge

                             Hennepin County District Court
                               File No.: 27-CR-11-32701

Kirk M. Anderson, Anderson Law Firm, PLLC, Minneapolis, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean E. Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)


         Considered and decided by Chutich, Presiding Judge; Halbrooks, Judge; and Ross,

Judge.

                         UNPUBLISHED OPINION

ROSS, Judge

         Tommie Norwood and three other men broke into a home and held multiple

residents at gunpoint. Norwood pleaded guilty to two counts of aggravated robbery under
a plea agreement in which Norwood stipulated that he would be sentenced to serve

consecutive prison terms totaling 108 months in exchange for the state’s dropping the

remaining two charges of kidnapping and first-degree burglary. The district court

sentenced Norwood to consecutive 67- and 41-month prison terms and then rejected

Norwood’s contention that the sentence is unlawful. Because the statutory prohibition

against imposing multiple sentences for single behavioral incidents excepts crimes that

involve multiple victims and because Norwood’s resulting sentence is fair, the district

court’s consecutive sentencing does not violate the statute, and we affirm.

                                         FACTS

       On an October 2011 evening, Tommie Norwood drove himself and three friends

to a Brooklyn Center house. The four men, masked and armed with handguns, forced

their way inside and began beating the three residents and demanding that they reveal the

location of money and marijuana. The victim residents at first included two men and a

woman, but a second woman arrived home and was met at the door by one of the masked

men pointing a gun at her. During the attack, one of the residents secretly sent a text

message to his girlfriend announcing the ongoing crime, and she called the police. Police

soon arrived and the attackers attempted to flee. After about two hours, police found

Norwood trying to crawl out of the garage.

       The state charged Norwood with one count of kidnapping, two counts of first-

degree aggravated robbery, and one count of first-degree burglary. Each of the two

counts of aggravated robbery related to a different victim. Norwood pleaded guilty to the

two counts of aggravated robbery under a plea agreement in which he agreed to be


                                             2
sentenced to consecutive imprisonment terms of 67 and 41 months and the state agreed to

drop the remaining charges.

       During the plea hearing, Norwood acknowledged that he and his acquaintances

robbed at least two people at gunpoint and that he was “pleading guilty to 108 months for

two counts of aggravated robbery.” The district court sentenced Norwood to consecutive

terms of 67 and 41 months in prison, achieving the 108-month total incarceration period

contemplated in the plea agreement. It then dismissed the remaining charges.

       Five months later, Norwood moved the district court to correct the allegedly

unlawful, consecutive nature of his sentence to effectively reduce his incarceration period

by 41 months. The district court denied the motion, relying on the multiple-victim

exception to the statutory prohibition against multiple sentences for single behavioral

incidents. Norwood appeals the district court’s order denying his motion for a corrected

sentence.

                                     DECISION

       Norwood contends that we must correct his sentence because consecutive

sentencing in this case is not authorized by law. We will not reverse a district court’s

denial of a motion for a corrected sentence unless the court abused its discretion or erred

as a matter of law. Anderson v. State, 794 N.W.2d 137, 139 (Minn. App. 2011), review

denied (Minn. Apr. 27, 2011).

       Norwood maintains that the district court erred as a matter of law by imposing a

sentence with consecutive prison terms. Norwood is correct that the district court

generally may not impose multiple sentences for offenses committed in a single


                                            3
behavioral incident. See Minn. Stat. § 609.035 (2012); State v. Skipintheday, 717 N.W.2d
423, 426 (Minn. 2006). But the supreme court has read this statutory prohibition to

incorporate a multiple-victim exception. State ex rel. Stangvik v. Tahash, 281 Minn. 353,

359–60, 161 N.W.2d 667, 672 (1968). Specifically, the Tahash court held that “multiple

crimes against multiple victims permit the imposition of more than one sentence.” Id.

Although Norwood’s two aggravated-robbery crimes were ostensibly part of a single

behavioral incident, they included two victims, and Norwood is therefore “equally

culpable to each victim” despite the limiting language of section 609.035. See State v.

Edwards, 774 N.W.2d 596, 605 (Minn. 2009).

      Because the multiple-victim exception applies and each of Norwood’s crimes can

be sentenced separately, the consecutive sentences are lawful. Norwood accepted these

sentences in his negotiated plea agreement. Standing alone, this cannot create substantial

and compelling circumstances for a sentencing departure. State v. Misquadace, 644
N.W.2d 65, 71 (Minn. 2002). But the district court did not depart; the two aggravated-

robbery convictions permit consecutive sentencing. See Minn. Sent. Guidelines 2.F.2.b

(2011) (stating that consecutive sentences are permissive for “[m]ultiple current felony

convictions for crimes on the list of offenses eligible for permissive consecutive

sentences found in Section 6”); see also Minn. Sent. Guidelines 6 (2011) (listing first-

degree aggravated robbery as eligible for permissive consecutive sentencing).

      Norwood argues that the multiple-victim exception should not apply because the

consecutive sentencing unfairly exaggerates the criminality of his conduct. Norwood

accurately recognizes that the multiple-victim exception applies only if the resulting


                                            4
sentence does not exaggerate the defendant’s criminal conduct. State v. Marquardt, 294
N.W.2d 849, 851 (Minn. 1980). But his argument is not convincing. We first observe that

he expressly agreed to the 108-month prison sentence as part of an agreement that,

presumably, benefited him. And as he pleaded guilty, he answered “Yes” when his

attorney asked, “And you understand that you are pleading guilty to 108 months for two

counts of aggravated robbery?” Norwood’s unfair-sentence argument ignores the fact that

he realized the bargained-for benefit of multiple dismissed charges in an agreement in

which he stipulated to serve the sentence he now challenges.

       We observe too that Norwood’s accomplices were also sentenced to serve 108

months in prison. Norwood suggests that it is unfair that they were sentenced to 108-

month terms after pleading guilty to only one crime while he received the same sentence

after pleading guilty to two crimes. But we see no merit in this; our focus is on the overall

sentence the robbers received in relation to the criminality of their conduct, not on the

number of their convictions. Sentencing Norwood to serve the same prison term as his

fellow robbers is a mark of uniformity and fairness, not unfairness. We hold that the

district court’s consecutive sentencing totaling 108 months does not unfairly exaggerate

the criminality of Norwood’s conduct.

       Because the multiple-victim exception applies and each of Norwood’s crimes can

be sentenced separately, the consecutive prison terms are authorized by law. Because

Norwood’s sentence is lawful, the district court did not abuse its discretion by denying

Norwood’s motion to correct his sentence.

       Affirmed.


                                             5